Citation Nr: 1535571	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an increased (compensable) schedular rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the claims file.

In an October 2014 decision, the Board denied a compensable rating for service-connected bilateral hearing loss.  The Veteran appealed this issue to the Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Remand filed by the representatives for both parties.  The order vacated the Board's decision as to the denial of a compensable rating for bilateral hearing loss, and remanded the claim to the Board for further proceedings.  

In addition to the paper claims file, the appellant also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The electronic file contains additional evidence, including additional VA treatment records, a transcript of the May 2013 Board hearing, the June 2015 Court Order and Joint Motion for Remand, and the July 2015 brief by the Veteran's representative.   Any additional documents are either not relevant to the claim on appeal or are duplicative of evidence already of record.   

The issue of entitlement to an increased (compensable) rating for bilateral hearing loss on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1) is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's auditory acuity is no worse than level I in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in a January 2011 correspondence.  This letter detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the January 2011 letter.

VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues on appeal, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's VA treatment records.  In addition, the Veteran has not identified any outstanding private treatment records that need to be obtained.   The Board also notes that the June 2015 Joint Motion for Remand did not identify any outstanding records that need to be obtained. 

The RO also afforded the Veteran VA examinations in February 2011 and March 2013.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected bilateral hearing loss, as they consisted of clinical interviews, review of the medical history, and full physical examination that addressed the relevant rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The VA examinations also include a description of the functional effects of his disability thus, the Board finds the examinations adequate.  See, e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  The Board also notes that the June 2015 Joint Motion for Remand did not discuss the adequacy of the Veteran's VA examinations. 

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the May 2013 hearing, the undersigned Veterans Law Judge discussed the issue on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's bilateral hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Veterans Law Judge inquired as to whether there was relevant evidence outstanding.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Under these circumstances, the Board finds that the Veteran is not prejudiced by proceeding to adjudicate the merits of the claim herein decided.



Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings also may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Hearing loss is evaluated under Diagnostic Code 6100.  The condition is normally rated on the basis of controlled speech discrimination tests (Maryland CNC), together with the results of puretone audiometry tests.  See 38 C.F.R. § 4.85 (2014). Ordinarily, the results of these tests are charted on Table VI, as set out in the Rating Schedule, to determine the appropriate Roman numeral designation (I through XI) to be assigned for the hearing impairment in each ear.  These numeric designations are then charted on Table VII to determine the rating to be assigned.  Id. See, e.g., Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (indicating that evaluations of hearing loss are determined by a mechanical application of the rating schedule). However, not all patterns of hearing loss are rated in this manner.  For example, where the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the Roman numeral designation for that ear is taken from either Table VI or VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2014).  See also 38 C.F.R. §§ 4.85(c) and 4.86(b) (indicating that alternative methodologies also apply when the examiner certifies that use of the speech discrimination test is not appropriate or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz ).

In the present case, the evidence shows that the Veteran was originally granted service connection for bilateral hearing loss by way of a rating decision entered in April 2003.  A zero percent (noncompensable) rating was established at that time, and has been in effect ever since.

The more recent evidence of record shows that the Veteran underwent a VA audiometric examination in February 2011, shortly after filing his claim for an increased rating in January 2011.  Audiometric testing at that time yielded the following results:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
10
10
45
75
92
LEFT
N/A
10
10
50
70
92

The average of these thresholds is 35 decibels for both ears. Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity, bilaterally; which, in turn, warrants a zero (0) percent rating under Table VII.

Thereafter, the Veteran was re-examined in March 2013. Testing at that time yielded the following results:




HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
15
15
45
75
92
LEFT
N/A
10
15
65
75
88

The average of these thresholds is 37.5 decibels for the right ear and 41.25 decibels for the left ear.  Under 38 C.F.R. § 4.85 and Table VI, these results correspond to level I acuity for the right ear and level II acuity for the left ear; which, in turn, likewise warrants a zero (0) percent rating under Table VII.

Following review of the evidence, and the applicable law and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for an increased (compensable) rating for bilateral hearing loss.  As set forth above, the February 2011 and March 2013 examination reports clearly demonstrate entitlement to nothing more than a zero (0) percent rating.

In arriving at this conclusion, the Board has specifically considered whether the Veteran is entitled to a "staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that none of the evidence demonstrates that his hearing disability has ever been more than zero (0) percent disabling since the time that he filed the underlying claim for service connection in January 2011.  None of the test results supports the assignment of a rating in excess of the currently assigned evaluation.  Nor do those results demonstrate the presence of an "exceptional" pattern of hearing impairment, as defined in 38 C.F.R. § 4.86 (2014).  The preponderance of the evidence is against the assignment of a compensable rating under the Schedule, and a "staged rating" is not warranted.

For all the foregoing reasons, the Board finds a compensable rating for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An increased (compensable) schedular rating for bilateral hearing loss is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

In the Joint Motion for Remand it was specifically noted that at the March 2013 VA
audiology examination the Veteran reported that he had developed balance problems in the past year and when he changed positions too quickly he becomes lightheaded.  In addition, the Board notes that the Veteran reported to the March 2013 VA examiner that his bilateral hearing loss negatively impacts his life because he misses conversations, must face people in order to hear them, has difficulty communicating on the phone, cannot hear someone when they whisper, cannot enjoy music, and has to turn the television volume way up.  

The Board finds that a referral of the Veteran's bilateral hearing loss to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Accordingly, the case is REMANDED for the following action:

1.  Refer the matter of the Veteran's entitlement to a compensable rating for service-connected bilateral hearing loss to the Director of Compensation and Pension Service, pursuant to the provisions of 38 C.F.R. § 3.321(b), for consideration of whether any extra-schedular rating(s) is/are warranted.  Specific discussion of whether the schedular criteria are adequate to rate the disability, and, if not, whether there is evidence of any marked interference with employment, in light of all pertinent lay and medical evidence, should be requested. 

2.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


